      Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 1 of 16



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON,
TERENCE FLEMING, SUSAN
BOTTCHER, PRIORITIES USA, DNC                 Case No. 4:18-cv-00262-MW-CAS
SERVICES CORPORATION /
DEMOCRATIC NATIONAL
COMMITTEE, DSCC a/k/a
DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE, DCCC a/k/a
DEMOCRATIC CONGRESSIONAL
CAMPAIGN COMMITTEE,
DEMOCRATIC GOVERNORS
ASSOCIATION, and DEMOCRATIC
LEGISLATIVE CAMPAIGN
COMMITTEE,

      Plaintiffs,

 v.

KENNETH DETZNER, in his official
capacity as the Florida Secretary of State,

      Defendant,

and

NATIONAL REPUBLICAN SENATE
COMMITTEE, and REPUBLICAN
GOVERNORS ASSOCIATION,
      Defendant-Intervenors.

                           CASE MANAGEMENT REPORT

       The parties propose the following dates and discovery plan pursuant to FED.

R. CIV. P. 26(f):

                                          1
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 2 of 16




         DEADLINE OR EVENT                       PLAINTIFFS’ DEFENDANT’S
                                                   DATES        DATES
Mandatory Initial Disclosures (pursuant to       Jan. 30, 2019      Same
Fed. R. Civ. P. 26(a)(1) as amended effective
December 1, 2000)

Certificate of Interested Persons and             Completed         Same
Corporate Disclosure Statement
Motions to Add Parties or to Amend               Jan. 30, 2019      Same
Pleadings

Dispositive Motions [Responses            due    Jan. 30, 2019   Apr. 19, 2019
February 11, 2019, assuming 21 days]
Disclosure of Expert Reports

                                   Plaintiffs:   Jan. 30, 2019      Same
       [30 days after Plaintiffs] Defendant:     Mar. 1, 2019
                                 Intervenors:    Mar. 1, 2019
        [14 days later] Plaintiffs’ Rebuttal:    Mar. 15, 2019
Discovery Deadline                               Apr. 10, 2019      Same

Daubert and All Other Motions [Responses         Apr. 15, 2019   May 3, 2019
due April 29, 2019 (on Plaintiffs’ Schedule)
or May 17 (on Defendant’s Schedule),
assuming 14 days]
Meeting to Prepare Joint Final Pretrial          Apr. 19, 2019   May 10, 2019
Statement [10 days before submitting Final
Pretrial Statement]
Final Pretrial Statement (with disclosures       Apr. 29, 2019   May 20, 2019
under Federal Rule of Civil Procedure
26(a)(3)) [over 60 days after 21-day response
date for dispositive motions, and 14 days
before final pretrial conference]

                                         2
           Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 3 of 16




               DEADLINE OR EVENT                           PLAINTIFFS’ DEFENDANT’S
                                                             DATES        DATES
Objections under Federal Rule of Civil                      May 6, 2019             May 27, 2019
Procedure 26(a)(3) [7 days after Final
Pretrial Statement]
Final Pretrial Conference [14 days before                  May 13, 2019             May 31, 2019
Trial]                                                    (or as otherwise
                                                          set by the Court)
Trial Term Begins                                           May 27, 2019            June 14, 2019

Estimated Length of Trial [trial days]                                   3-6 days

Jury / Non-Jury                                                         Non Jury
Mediation                                                            None Proposed
All Parties Consent to Proceed Before                              Yes____ No X
Magistrate Judge


I.          Meeting of Parties

            Pursuant to Local Rule 16.1,1 the Court’s June 18, 2018 Initial Scheduling

Order (ECF No. 21), and the Court’s Order Granting Joint Motion to Hold Case in

Abeyance (ECF No. 81), a meeting was held on November 28, 2018 at 3 p.m. by

teleconference, and was attended by:

                   Name                                       Counsel for (if applicable)

            Frederick (Fritz) Wermuth                                Plaintiffs
            Abha Khanna


     1
         A copy of the Local Rules may be viewed at http://www.flnd.uscourts.gov.


                                                   3
       Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 4 of 16



       Mohammad Jazil                                        Defendant
       Gary Perko

       Jason Torchinsky                                      Intervenors
       Shawn Sheehy


II.    Pre-Discovery Initial Disclosures

       Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

       The parties have agreed to exchange information described in Fed.R.Civ.P.

26(a)(1)(A) - (D) by no later than January 30, 2019.

III.   The Matter of Magistrate Judge Jurisdiction.

       The parties have conferred regarding this issue, and agree that this matter is

not suited for referral to a magistrate at this time.

IV.    Nature and Bases of All Claims and Defenses.

       (a)   Claims. Plaintiffs state that the nature and bases of its claims have

been detailed in their Complaint (ECF No. 1) and Memorandum of Law in Support

of Preliminary Injunction (ECF. 30) (and supporting materials reference therein).

In summary, a substantial and growing body of research and empirical studies has

validated the existence (and estimated the extent) of position bias – in this case,

specifically, the benefit to candidates in being listed first in the vertical sequence of

candidates on ballots.

       The principal factual issues in regard to Plaintiffs’ claims are the

existence/degree of position bias.

                                            4
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 5 of 16



      (b)    Defenses. The Defendant maintains that there is no constitutionally

cognizable claim for “position bias.” Even if there were such a claim, the

Plaintiffs cannot prove a “position bias” effect as it relates to elections in Florida.

      (c)    Intervenor Defendants’ defenses.

                    a. The Complaint fails to state a claim upon which relief can be

                        granted. While the Constitution does protect ballot access,

                        there exists no constitutional right to a preferred position on

                        the ballot. See New Alliance Party v. New York Bd. Of

                        Elections, 861 F. Supp. 282 at 295; Democratic-Republican

                        Org. v. Guadagno, 900 F. Supp. 2d 447, 457 (D.N.J. 2012);

                        Sarvis v. Alcorn, 826 F.3d at 717. Because Plaintiffs’ stated

                        injury is just that – the denial of placement in the top

                        position on the ballot – they fail to state an actionable injury

                        that may be remedied by this Court.

                    b. The Plaintiffs lack standing under Article III of the

                        Constitution. The “case and controversy” requirement is

                        only met where a plaintiff has standing and, in order to have

                        standing, there must exist a showing of 1) an injury in fact;

                        2) causation; and 3) redressability. Sprint Communs. Co.,

                        L.P. v. APPC Servs., 554 U.S. 269 at 273. Here, no injury in


                                            5
Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 6 of 16



               fact could have possibly occurred, not only because position

               bias has not been proven to actually exist, but also because

               placement at the top of the ballot is not a legally protected

               interest. See id. Moreover, it is merely speculative that

               Plaintiffs’ claimed “injury” would be remedied by the action

               of this Court, as placement at the top of the ballot does not

               guarantee that a given candidate will prevail in an election.

               Id.

            c. Plaintiffs’ claims are barred by the theory of laches.

               Plaintiffs have unduly delayed the assertion of this injury,

               inexplicably waiting decades when the studies and election

               data upon which they base their claims have existed for

               years. See Citibank N.A. v. Citibanc Grp. Inc, 724 F.2d

               1540, 1546 (11th Cir. 1984). Such delay now causes harm to

               Intervenor-Defendants tasked with implementing any relief

               granted by the Court. Id; Def. Intervenors’ Opp’n to Pls.’

               Mot. For Prelim. Inj. (Dkt. #42) at 30-37.

            d. Florida’s ballot order statute is lawful and is enforced in

               accordance with all the requirements of the U.S.

               Constitution. As consistently recognized by the Supreme


                                  6
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 7 of 16



                    Court, the States possess constitutionally-derived authority

                    to regulate elections, which may include the enactment of

                    comprehensive and complex statutory frameworks that

                    ensure fairness; honestly and order. See Burdick v. Takushi,

                    504 U.S. 428; Anderson v. Celebrezze, 460 U.S. 780; Sarvis

                    v. Alcorn, 826 F.3d 708, 714 (4th Cir. 2016); Gill v. Rhode

                    Island, 933 F. Supp. 151, 154 (D.R.I. 1996); New Alliance

                    Party, 861 F. Supp. at 293. Only those restrictions that

                    significantly encroach upon voting rights without

                    compelling justification may be invalidated. Unity Party v.

                    Wallace, 707 F.2d 59, 62 (2d Cir. 1983). Florida’s ballot

                    order statute was duly enacted in accordance with these

                    principles, has been in effect for over 66 years, and poses no

                    burden on any rights asserted by Plaintiffs. See Dkt. #42 at

                    5. Accordingly, it satisfies the Anderson-Burdick flexible

                    standard and is a lawful regulation of elections. Id.

V.   Settlement and Alternative Dispute Resolution.

     (a)   Settlement. The parties agree that settlement is unlikely.




                                       7
      Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 8 of 16



         (b)       Mediation.    The parties agree that mediation is not likely to be

helpful in settlement, until this Court decides the merits of Plaintiffs’ constitutional

claim.

VI.      Discovery Plan. The parties propose this discovery plan:

         (a)       Subjects of Discovery. One or more of the parties anticipate that

discovery will be needed on these subjects: position bias and alternative methods

of setting the ballot order of major-party candidates in partisan races in general

elections.

         (b)       Electronic discovery. The parties have discussed issues relating to

disclosure or discovery of electronically stored information (“ESI”), including Pre-

Discovery Initial Disclosures of Core Information in Section II above, and agree

that (check one):

                   no party anticipates the disclosure or discovery of ESI in this case;

               X    one or more of the parties anticipate the disclosure or discovery of

ESI in this case.

         If disclosure or discovery of ESI is sought by any party from another party,

then the following issues shall be discussed:2




  2
     See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f)
and Rule 16.


                                               8
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 9 of 16



            i. whether disclosure or production will be limited to data reasonably

               available to the parties in the ordinary course of business;

            ii. if data beyond what is reasonably available to the parties in the

               ordinary course of business is to be sought, the anticipated scope, cost

               and time required for its disclosure or production, and who will bear

               the cost;

            iii. the format and media agreed to by the parties for the production of

               any electronic or computer-based data, as well as agreed procedures

               for such production;

            iv. whether reasonable measures have been taken to preserve potentially

               discoverable data from alteration or destruction in the ordinary course

               of business or otherwise;

            v. procedures to deal with inadvertent production of privileged

               information; and

            vi. other problems which the parties anticipate may arise in connection

               with electronic or computer-based discovery.

      (c)      Privilege or Protection. The Parties do not anticipate a need to

deviate from the requirements for asserting and preserving privileges and

protection from discovery under Rule 26(b)(5), Federal Rules of Civil Procedure.




                                            9
    Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 10 of 16



      (d)   Timing of Discovery.

      The Parties agree that the deadline for discovery should be April 10, 2019.

      (e)   Form of Discovery.

      The Parties anticipate all forms of written discovery and depositions may be

appropriate, as provided by the Federal Rules of Civil Procedure.

      (f)   Usefulness of Discovery in Phases.

      The Parties do not anticipate that it would be useful to do discovery in
      phases.

      (g)   Limitations on Discovery.        The parties agree to the following

limitations on discovery:

            a. Maximum Number of Interrogatories. Twenty five (25)

                interrogatories, as an initial matter. Plaintiffs, however, may seek

                leave for additional interrogatories depending on Defendant’s

                responses.

            b. Maximum Number of Requests for Admission. One hundred

                (100).

            c. Maximum Number of Depositions. Ten (10) per side.

            d. Limits on the Length of Depositions. The Parties do not

                anticipate needing to vary the limits on deposition length set forth

                in the Rule 30(d)(2), Federal Rules of Civil Procedure.



                                        10
    Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 11 of 16



      (h)    Expert Witness Disclosures.

      The Parties agree that Rules 26(a)(2) disclosures of expert witnesses and

their opinions should be made by Plaintiffs no later than January 30, 2019, by

Defendant and Intervenors no later than March 1, 2019, and Plaintiffs’ rebuttal

expert disclosure no later than March 14, 2019.

VII. Estimated Timing of Trial.

      The Parties do not agree on the timing of the trial.

      Plaintiffs’ Position:

      Plaintiffs propose a May 27, 2019 trial mainly for the following reasons.

First, through discussions with Defendant’s counsel, Plaintiffs expect that

Defendant and/or Intervenors will raise timing as a concern in implementing a

remedy for the constitutional violations alleged in this case, such that the earliest

reasonable trial date is preferable for remedial purposes. Indeed, when counsel for

Plaintiffs initially proposed an August 19 trial date (with an April 15 discovery

deadline and May 15 deadline for dispositive motions) in advance of the parties’

November 28, 2018 conference, counsel for Defendants and Intervenors raised

concerns about there being sufficient time to implement a remedy before the 2020

general election, and proposed that the parties proceed immediately to summary

judgment instead. Plaintiffs disagreed that this case is amenable to summary

judgment, but proposed moving up the summary judgment deadline in response to


                                         11
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 12 of 16



counsel’s concerns so that any party who chooses to file a summary judgment

motion may have it resolved as soon as possible. Plaintiffs also moved up the

proposed trial date to May. Defendant’s and Intervenors’ objections to this

schedule appear inconsistent with their previous position.

       Second, counsel for Plaintiffs have other engagements that prevent their

appearance on the June 14, 2019 trial date that Defendant and Intervenors have

proposed, and a later trial date appears likely to fuel the aforementioned remedial

concern that led Plaintiffs to propose the earlier May 27, 2019 trial date. Further,

Plaintiffs submit that, in light of the preliminary injunction briefing (and

accompanying expert reports), this case is highly unlikely to be amenable to

resolution through summary judgment given what will likely be disputed issues of

material facts reflected in the expert reports, such that the longer deadline for

dispositive motions that Defendant and Intervenors seek does not justify delaying

the trial.

       Finally, while Plaintiffs believe the case will benefit from some further

discovery (particularly given that Florida just experienced yet another election in

which the governor’s race, among others, was extraordinarily close), as this Court

recognized at the preliminary injunction hearing, considering this case on a

somewhat expedited schedule is appropriate. This is particularly so given that

Defendant and Intervenors have already indicated – and Intervenors appear to


                                        12
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 13 of 16



reiterate in their reference to a “laches” defense above – that there is not sufficient

time to impose a remedy prior even to 2020. The assertion that the Governor-Elect

cannot now be briefed on the case and decide whether summary judgment is

something he wants to pursue in this case seems dubious at best, but in any event

does not explain why expert discovery – which presumably will introduce disputes

of fact, not resolve them – is at all necessary for Defendants or Intervenors to

proceed on the arguments they intend to advance.

      Defendant’s Position:

      The Defendant proposes June 14, 2019 or thereafter for trial for the

following reasons: First, the Secretary maintains that filing dispositive motions on

or before January 30, 2019 is impractical. Florida will have a new Governor on

January 8, 2019. That new Governor should have adequate time to make informed

decisions regarding this and other election-related cases before this Court. Second,

the Secretary maintains that summary judgment (together, possibly, with expedited

consideration on appeal) of the constitutional issues—separate and apart from the

remedy for any alleged constitutional infirmities in Florida’s decades-old ballot

order statute—would provide finality for those who plan for elections (the State’s

Division of Election and the State’s Supervisors of Elections) and those who

participate in elections (the State’s voters). But moving for summary judgment

after expert reports and rebuttal reports have been filed and discovery completed


                                          13
     Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 14 of 16



provides this Court an opportunity to consider a more robust record for summary

judgment.    (Other dates change because of the disagreement concerning the

deadline for dispositive motions.)       Third, as always, the Secretary remains

committed to ensuring that a remedy—if required—is timely implemented without

compromising the integrity of future elections.        The Secretary’s agreement to

engage in discovery on all phases of the case—both the constitutional issue and

remedy issue—is evidence of this. See supra VI (f).

      Defendant-Intervenors’ Position:

      Defendant-Intervenors join in the Secretary’s trial date of June 14, 2019 or

thereafter and joins in the rationale provided.

VIII. Suitability of Using Manual for Complex Litigation

      The parties agree that this case should not be made subject to the Manual for

Complex litigation.

Date: December 20, 2018

Respectfully submitted,


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 20, 2018 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.



                                          14
Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 15 of 16



                                    Respectfully submitted,

                                    /s/ Frederick S. Wermuth
                                    Frederick S. Wermuth
                                    Florida Bar No.: 0184111
                                    KING, BLACKWELL, ZEHNDER
                                    & WERMUTH, P.A.
                                    P.O. Box 1631
                                    Orlando, FL 32802-1631
                                    Telephone: (407) 422-2472
                                    Facsimile: (407) 648-0161
                                    fwermuth@kbzwlaw.com

                                    Marc E. Elias
                                    Elisabeth C. Frost*
                                    Amanda Callais*
                                    Jacki L. Anderson*
                                    John M. Geise*
                                    Alexi Velez*
                                    PERKINS COIE LLP
                                    700 Thirteenth St., N.W., Suite 600
                                    Washington, D.C. 20005-3960
                                    Telephone: (202) 654-6200
                                    Facsimile: (202) 654-9959
                                    melias@perkinscoie.com
                                    efrost@perkinscoie.com
                                    acallais@perkinscoie.com
                                    jackianderson@perkinscoie.com
                                    jgeise@perkinscoie.com
                                    avelez@perkinscoie.com

                                    Abha Khanna*
                                    PERKINS COIE LLP
                                    1201 Third Avenue, Suite 4900
                                    Seattle, WA 98101-3099
                                    Telephone: (206) 359-8000
                                    Facsimile: (206) 359-9000
                                    akhanna@perkinscoie.com

                                    Counsel for Plaintiffs Nancy Carola
                               15
Case 4:18-cv-00262-MW-CAS Document 87 Filed 12/20/18 Page 16 of 16



                                    Jacobson, Terence Fleming, Susan
                                    Bottcher, Priorities USA, DNC
                                    Services Corporation / Democratic
                                    National Committee, DSCC a/k/a
                                    Democratic Senatorial Campaign
                                    Committee, DCCC a/k/a Democratic
                                    Congressional Campaign Committee,
                                    Democratic Governors Association,
                                    and Democratic Legislative
                                    Campaign Committee

                                    *Admitted Pro Hac Vice




                               16
